Citation Nr: 1523133	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a vestibular dysfunction, claimed as vertigo.


REPRESENTATION

Appellant represented by:	Attorney Daniel Smith


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1983 and from February 1984 to August 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, including a January 2010 rating that denied service connection for bilateral hearing loss, hypertension, cervical spine disorder, lumbar spine disorder and vestibular dysfunction.  Also appealed was an April 2013 rating decision that denied service connection for tinnitus.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to afford proper evidentiary development of all appellate issues.  In regards to the issues of entitlement to service connection for hearing loss, tinnitus and vestibular dysfunction, the Veteran claims these resulted from a head injury he sustained in service.  The service treatment records confirm that the Veteran sustained a head injury in an accident in service in March 1982 when he was thrown from a jeep.  Although he underwent VA examinations to address these disorders including in December 2009 for hearing loss and tinnitus, January 2010 for neurological disorders and in June 2012 for traumatic brain injury (TBI), which included examination for hearing loss and tinnitus, with addendum in June 2013, additional evidence was obtained in December 2013 in the form of a private medical report for complaints of worsening dizziness, and issues with hearing loss and tinnitus, with a history noted of the 1982 jeep accident and special testing done by this facility including videonystagmography and also included notations that he recently had an MRI of the brain, although the results were unknown by the Veteran.  Such evidence was not available in these aforementioned examinations and could impact the opinions which to date suggest that the Veteran sustained a mild TBI in service in 1982, but did not have current residuals, including the complaints of hearing loss, tinnitus and vestibular dysfunction.  In regards to the hearing loss, although bilateral hearing loss was diagnosed in the December 2009 VA examination, the audiology examiner appears to suggest that the lack of a hearing loss on separation examination indicated that current hearing loss was not likely related to service, including the accident, despite the notation of a threshold shift.  

The Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Thus, an opinion based solely on the lack of hearing loss on separation is inadequate.  Thus addendum opinions should be provided regarding all disorders of the head, to include hearing loss, tinnitus and vestibular dysfunction, to include review of the additional medical evidence.  

Regarding the hypertension claim, the basis of the December 2009 etiology opinion is inadequate because the medical examiner indicated that the service treatment records were silent for findings of hypertension.  The service treatment records reflect several instances of elevated blood pressure readings including in January 1988 when he had blood pressure reading of 170/110, 150/108 and 140/94, and a record from May 1987 is noted to give a diagnosis of questionable essential hypertension.  This examination also indicated that there was no current diagnosis of hypertension; however it is noted to be cited as a current disability in an August 2012 VA problem list.  Thus re-examination with a review of all the pertinent records is necessary. 

In regards to the cervical spine and lumbar spine disorder, the Board finds that the December 2009 VA examination appears to not have included review of the available medical evidence in the claims folder as the examiner did note that the Veteran injured his lumbar spine and cervical spine in the jeep accident, but did not address private treatment records for the lumbar spine from 1999 to 2008 which includes a history of lumbar injury after a motor vehicle accident in the mid 1990's, noted in March 1999.  Furthermore the discussion of etiology did not adequately address the Veteran's lay history of post service back and neck symptoms following his in-service Jeep accident, but rather focused on the lack of medical treatment for back problems in service.  

There also appears to be outstanding evidence that may pertain to this matter generated after his December 2009 VA spine examination.  One of the August 2012 VA treatment notes relates a history of back surgery in January 2012 with the Veteran apparently scheduled for repeat surgery.  Accordingly, the Board finds that a remand is necessary in order to assure that all VA records pertaining to this matter have been obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally he should be provided the opportunity to advise the VA of any pertinent private treatment records that it can assist with obtaining.  In regards to the cervical spine disorder, although the December 2009 VA examination did not disclose a cervical spine disability, the Board finds that adjudication of this matter should be deferred pending the obtaining of additional medical evidence, and re-examination of this claimed disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the Veteran and ask that he identify all sources of treatment for his claimed disorders not already of record, to include the records of spinal surgery said to have taken place in January 2012 as well as subsequent surgery, and VA records after August 2012, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2014).   

2.  After completion of the above, the RO should arrange for the Veteran to undergo a VA hypertension examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions, to include the service treatment records showing elevated blood pressure readings with a questionable diagnosis of hypertension.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should determine whether the Veteran has a current disability involving hypertension.  Then if hypertension is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in service or is otherwise medically related to in-service injury or disease.  

In rendering the requested opinion, the physician should specifically consider the in- service treatment records showing elevated blood pressure readings in 1987 and  1988 when he had blood pressure reading of 170/110, post service records showing hypertension on the problem list in August 2012; as well as all lay assertions regarding the onset and continuity of hypertension.

3.  After completion of the actions directed in Paragraph 1 of this remand, refer the claims folder and a copy of this Remand to the June 2012 VA TBI examiner and the June 2012 VA audiological disorders examiner for an addendum to their opinions regarding the nature and etiology of the claimed hearing loss, tinnitus and vestibular dysfunction.  If any of these examiners is no longer available, please refer this matter to the appropriate medical expert.  Upon review of the entire claims folder, to include the additional medical evidence, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any disability of hearing loss, tinnitus and/or vestibular dysfunction was incurred or aggravated in service or was manifested within the first post service year.  In forming the opinions, the examiner(s) must address the private opinion dated in December 2013 which appears to suggest a link between these disorders and the in-service Jeep accident in 1982.  The examiner should further address the prior opinion from August 2012 suggesting that he had a mild TBI following the in-service Jeep accident but with no clearly attributable residuals noted then, in light of the new evidence from the December 2013 private opinion.  

Regarding the hearing loss, the examiner should consider and comment upon the Veteran's lay statements of hearing loss following the Jeep accident, as well as the Veteran's audiogram results of record, including the any post-service audiometric results, and the implications of any threshold shifts between the different audiograms, to include noted shifts in the Veteran's hearing in service, as reported in the December 2009 VA audiological disorders examination, and any post service audiograms.  

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4.  Thereafter, following completion of the actions directed in Paragraph 1 of this remand, schedule the Veteran for examinations by a physician to ascertain the nature and etiology of any current cervical spine and lumbar spine disabilities.  All necessary tests should be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current back or neck disability found on examination was incurred or aggravated in service, to include whether it is etiologically related to his in-service Jeep accident of 1982, or if degenerative joint disease (DJD) of the cervical or lumbar spine was manifested within the first post service year.  

The rationale for any opinion should be set forth. In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, (including those from 1999 to 2008 showing a back injury sustained in a motor vehicle accident in the 1990's), as well as the lay evidence provided by the Veteran (including that regarding a claimed injury to his back and neck following his 1982 Jeep accident).  The claims folder should be made available to the examiner in conjunction with the examination.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney-representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




